Name: Council Regulation (EEC) No 2742/80 of 27 October 1980 on the application of EEC-Lebanon Cooperation Council Decision No 3/80 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic
 Type: Regulation
 Subject Matter: cooperation policy;  executive power and public service;  international affairs;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 29.10.1980 EN Official Journal of the European Communities L 286/44 COUNCIL REGULATION (EEC) No 2742/80 of 27 October 1980 on the application of EEC-Lebanon Cooperation Council Decision No 3/80 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Lebanese Republic (1) was signed on 3 May 1977 and entered into force on 1 November 1978; Whereas pursuant to Article 25 of the Protocol on the definition of originating products and methods of administrative cooperation, the EEC-Lebanon Cooperation Council has adopted Decision No 3/80 amending the Protocol as regards the rules of origin; Whereas that Decision should be made operative the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3/80 of the EEC-Lebanon Cooperation Council shall be applicable in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal the European Communities. It shall apply from 1 November 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 October 1980. For the Council The President J. SANTER (1) OJ No L 267, 27. 9. 1978, p. 2.